OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 27, 1961, and maintains an office in Whites*202boro, New York. Petitioner filed a petition charging respondent with acts of professional misconduct arising from a business relationship with a client. Respondent admits the material allegations in the petition and sets forth matters in mitigation.
Respondent admits that he obtained a loan from a client without advising the client of his right to seek independent counsel and without disclosing the conflicts and risks associated with the loan. Additionally, respondent admits that he failed to record the first mortgage given as security for the loan, that he failed to make any payments on the first mortgage and that he failed to sign a second mortgage or make regular payments on the loan.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law; and
DR 5-104 (A) (22 NYCRR 1200.23 [a])—engaging in a business relationship with a client having different interests therein without full disclosure.
We have considered the matters in mitigation presented by respondent, including his 34 years of practice without a complaint made against him. Additionally, we note that the client suffered no monetary harm as a result of respondent’s actions and that the debt is now secured by a recorded mortgage. We conclude, therefore, that respondent should be censured.
Denman, P. J., Pine, Fallon, Wesley and Davis, JJ., concur.
Order of censure entered.